Citation Nr: 1421323	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-46 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned; a transcript is associated with the Veteran's claims file.  In September 2011, the Board remanded the claim for additional development and adjudicative action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service treatment records indicate that he was treated for low back pain in March 1983, while stationed in Italy.  However, the record also includes evidence that he experienced a postservice on-the-job back injury in 1990, for which he was awarded Workman's Compensation benefits.  The record contains copies of the May 1994 and March 1998 settlements, along with copies of medical records considered in the original November 1990 settlement, but not the November 1990 settlement itself.  As the evidence suggests that the 1990 claim was initially denied based on a finding of an unspecified pre-existing injury, the Board finds that the 1990 Workman's Compensation claim settlement documents are pertinent information with respect to the present claim and must be sought (from the Oregon Workers' Compensation Board).  

In addition, medical records obtained for the May 1994 settlement include a September 1993 medical report from M. A. M., M.D., who stated that he had treated the Veteran in 1988 for injuries sustained in a motorcycle accident.  The record contains no other information with respect to this accident, which the Board also finds to be pertinent to the present claim.  

The Board's September 2011 remand instructed the AOJ to request that the Veteran identify all providers of private evaluation and/or treatment received for his back since separation from service and provide releases from any providers identified.  The AOJ was also instructed to request identification of, and releases to obtain any evidence and information (not already in the record) from, his prior employer and their insurance company.

That same month, the AOJ mailed a letter to the Veteran listing, under one bullet point, the names of 13 treatment providers mentioned in the record (including Dr. M. A. M. (last name misspelled)) and requesting, under a different bullet point on a separate page, that the Veteran provide a chronological listing of (and releases for) all treatment providers who provided treatment and/or evaluation since separation from service.  The Veteran responded that he could not remember the name of his 1988 treatment provider and, thus, was not able to provide a release.  However, the record clearly indicates that he received treatment in 1988 from Dr. M. A. M.  

The Board finds that the AOJ's September 2011 letter did not adequately inform the Veteran of the known 1988 treatment from a specific, identified treatment provider, and for which a release was needed.  In addition, the AOJ did not request a release to obtain the November 1990 Workman's Compensation settlement document (as distinguished from medical treatment records).  The duty to assist requires that this claim be remanded for the AOJ to obtain Dr. M. A. M.'s treatment records and the November 1990 Workman's Compensation settlement document. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to provide releases for Dr. M. A. M.'s 1988 treatment records and records pertaining to the 1990 Workman's Compensation settlement document.  The RO should secure complete records from the sources for which a release is provided.  [If he does not respond to the request for identifying information and releases the claim should be processed under 38 C.F.R. § 3.158(a).]  If the records are unavailable, the Veteran should be so notified.  If he provides the information and releases, but the agency in question does not respond to RO's request, the Veteran should be advised that ultimately it is his responsibility to ensure that such records are received.

2.  The RO should review all additional evidence and information received, and arrange for any further development suggested (e.g., a VA examination).

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

